399 F.2d 160
H. Jardine SAMURINE, Appellant,v.UNITED STATES of America; Mr. J. J. Parker, Warden, U. S. Penitentiary, Lewisburg, Pa.; Mr. John Doe, Lieutenant, U. S. Penitentiary, Lewisburg, Pa.; Mr. Frank F. Kenton, Warden, Federal Correctional Institution, Danbury, Connecticut, Appellees.
No. 550.
Docket 32060.
United States Court of Appeals Second Circuit.
Argued June 12, 1968.
Decided June 14, 1968.

Appeal from judgment of the United States District Court for the District of Connecticut, Robert C. Zampano, J., 287 F. Supp. 913, dismissing action against the United States and employees of the Bureau of Prisons.
H. Jardine Samurine, pro se.
John F. Mulcahy, Jr., Asst. U. S. Atty., Hartford, Conn. (Jon O. Newman, U. S. Atty., on the brief), for appellees.
Before SMITH, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
This is an appeal from judgment of the United States District Court for the District of Connecticut, Robert C. Zampano, Judge, dismissing action against defendants Parker and Hicker for lack of jurisdiction of the person, against the defendant Kenton as withdrawn and against the United States as frivolous. The questions involved have been carefully explored by Judge Zampano, and we affirm the judgment on his thorough opinion in the District Court. 287 F. Supp. 913.